
	
		I
		112th CONGRESS
		1st Session
		H. R. 934
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Sessions
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  corporate rate of tax to 18 percent.
	
	
		1.Corporate income tax rate
			 reduced to 18 percent
			(a)In
			 generalParagraph (1) of
			 section 11(b) of the Internal Revenue Code of 1986 is amended by striking
			 shall be the sum of— and all that follows through the period at
			 the end and inserting shall be 18 percent of taxable
			 income..
			(b)Personal Service
			 CorporationsParagraph (2) of
			 section 11(b) of such Code is amended by striking 35 percent and
			 inserting 18 percent.
			(c)Conforming
			 Amendments
				(1)Subsection (a) of section 1201 of such Code
			 is amended by striking 35 percent each place it appears and
			 inserting 18 percent.
				(2)Paragraphs (1) and
			 (2) of section 1445(e) of such Code are each amended by striking 35
			 percent and inserting 18 percent.
				(d)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
